Learned, P. J.,
dissenting. I think that the court should have directed a verdict for plaintiff. It was admitted that the plaintiff was a Iona fide holder for value.
The syllabus of Chapman v. Rose, 56 N. Y. 137, is that where one, having the opportunity and the power to ascertain with certainty the exact obligation he is assuming, yet chooses to rely on the statements of the person with whom he is dealing, and executes a negotiable instrument, without reading or examination, as against a Iona fide holder, he is' bound by his act. To avoid liability he must show that he was guilty of no laches or negligence in signing. In that case the court say that' “ meaning to make an obligation in Writing, and which was put in writing that it might of itself import the fact and the form and the measure of the obligation, he trusted to another to fix that form and measure, without exercising that supervision which was in his power, and by which perfect protection was possible, in such case, the rule is that he is bound by the act of him who has been trusted, in favor of a holder in good faith.”
That case is almost identical with the present. Ingalls, a stranger, came to the defendant’s house and made some bargain with him about a cultivator patent right. The defendant had a wife and five children in his family. He could read, and two of his sons could read. He did read one of the papers — that which was delivered to him. Ingalls said the other was just like it, and the defendant signed it, without reading and without having his family read *432it. Thus the defendant had the opportunity and power to ascertain, with certainty, the exact obligation he was signing. He could have read it, or he could have had his sons read it.
Instead of doing this, he trusted to the statements, not of an' indifferent person, but of the person with whom he was dealing. And that person was an utter stranger. Can it be said that he was guilty of no negligence ?,
It is hot a question of degree of negligence. It is a question whether there was any negligence. If there was, the defendant cannot shield himself from liability on his note. By signing the note he enabled Ingalls, or some one else,- to obtain the money of the plaintiff, an innocent person. To escape from liability on the note, he must show that he was guilty of no negligence or laches. We must remember that negligence is not the ground of action. Want of negligence is the alleged ground of defense.
Now, the defendant did not read the paper which he signed and gave to Ingalls. He had the power to read it and the opportunity ; he could have caused it to be read to him by those on whom he might reasonably rely; he did not do this ■; he trusted a man whose interests Were adverse to his own, and no reason is shown why he should have thus trusted. The facts were undisputed. I think they did not warrant the submission to the jury of the question whether the defendant was free from laches or negligence.